DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 has been evaluated for patent eligibility under 35 USC 101. The claim is directed to a storage medium. Applicant’s specification does not define the storage medium properly. Applicant’s publication mentions on [0117], the machine-readable storage medium may be provided in the form of a non-transitory storage medium. Thus interpretation of storage medium allows for non-eligibly patentable subject matter such as the mentioned propagation medium, data structure since “may be provided” do not exclude a transitory storage medium. Thus, such propagation media (carrier waves, signals...) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter) Therefore, the claims are rejected as being nonstatutory. Applicant is advised that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jia Zhou CN107480501A (see translation provided by Applicant filed on 08/27/2020, hereinafter Jia).
Consider claim 1, Jia teaches an electronic device comprising: a display ([0004] and [0007], mobile phones, tablets); an input unit configured to include at least one biometrics sensor ([0105-0106], sensing fingerprint), ; at least one processor configured to be operatively connected to the display and the input unit; and a memory configured to be operatively connected to the at least one processor ([0039], memory and processor), wherein the memory stores instructions that cause, when executed, the at least one processor to: perform user authentication based on biometric sensing information obtained through the at least one biometrics sensor in response to an input to the input unit in a lock state  ([0108], fingerprint matches preset fingerprint information and [0111-0112], unlock); and in response to successfully performing the user authentication, perform a first function when a duration of the input is less than or equal to a first threshold time ([0109-0110], first duration range and first system), and perform a second function when the duration of the input exceeds the first threshold time ([0109-0110], second duration range and second system).

Consider claim 5, Jia teaches all the limitations of claim 1. In addition, Jia teaches wherein the input unit includes at least one of a key, a button, or a predetermined region included in the display ([0107], fingerprint key).

Consider claim 6, Jia teaches all the limitations of claim 1. In addition, Jia teaches wherein the at least one biometrics sensor includes a fingerprint recognition sensor ([0107], and the instructions are configured to cause the at least one processor to perform the user authentication using fingerprint recognition sensing information of the fingerprint recognition sensor [0113].

Consider claim 10, Jia teaches all the limitations of claim 1. In addition, Jia teaches wherein the first threshold time is a time designated for determining whether the input is a first input for performing the first function after successfully performing the user authentication or a second input for performing the second function after successfully performing the user authentication ([0109-0113], first duration range and second duration range for unlock the first system and second system respectively after successfully performing fingerprint recognition).

Consider claim 11, it includes the limitations of claim 1 and thus rejected by the same reasoning. 

Consider claim 15, it includes the limitations of claim 5 and thus rejected by the same reasoning. 

Consider claim 16, it includes the limitations of claim 6 and thus rejected by the same reasoning. 

Consider claim 20, it includes the limitations of claim 1 and thus rejected by the same reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia as applied to claims 1 and 11 above, and further in view of Han et al. U.S. Patent Publication No. 2015/0074615 (hereinafter Han).
Consider claim 2, Jia teaches all the limitations of claim 1. 
Jia does not appear to specifically disclose the first function includes a function of displaying an application screen that was being executed before the lock state, and the second function includes a function of executing an intelligent agent.
However, in a related field of endeavor, Han teaches a fingerprint sensor display (abstract) and further teaches a function of displaying an application screen that was being executed before the lock state ([0732], and the second function includes a function of executing an intelligent agent ([0735], personal digital assistant (e.g. Siri)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of functions  as taught by Han so that user can navigate any application on the device or receive answer to questions as suggested in [0735] and [0730].

Consider claim 3, Jian and Han teach all the limitations of claim 2. In addition, Han teaches the instructions are configured to cause the at least one processor to: receive a first intelligent agent screen or voice for providing information related to the intelligent agent to the display as the intelligent agent is executed ([0735], Siri to answer questions); and display a second intelligent agent screen for having a conversation with the intelligent agent ([0735], Siri answer question related to private information. [0306], displaying private information).

Consider claim 12, it includes the limitations of claim 2 and thus rejected by the same reasoning. 

Consider claim 13, it includes the limitations of claim 3 and thus rejected by the same reasoning. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian and Han as applied to claims 2 and 12 above, and further in view of Jin et al. U.S. Patent Publication No. 2017/0351850 (hereinafter Jin).
Consider claim 4, Jian and Han teach all the limitations of claim 2. In addition, Jian teaches unlock based on pressing duration in [0110-0112].
Jian does not appear to specifically disclose wherein in response to a failure of the user authentication, the instructions are configured to cause the at least one processor to: display a lock state screen on the display or ignore the input when the duration is less than or equal to the first threshold time, and display an unlock request message on the display when the duration exceeds the first threshold time in response to the failure of the user authentication.
However, in a related field of endeavor, Jin teaches data associated with the fingerprint from a sensor (abstract) and further teaches wherein in response to a failure of the user authentication, the instructions are configured to cause the at least one processor to: display a lock state screen on the display or ignore the input when the duration is less than or equal to the first threshold time (Figure 10, display lock screen 1310 when there is no pressure  in 1304 (e.g. time duration less than zero). [0147] also teaches  if the electronic device 800 does not obtain fingerprint data because the user does not touches for a sufficient time or if the obtained fingerprint data does not match any reference fingerprint data, the electronic device 800 may fail to recognize the fingerprint), and display an unlock request message on the display when the duration exceeds the first threshold time in response to the failure of the user authentication (Figure 13, display lock screen (see figure 9 which shows a lock screen with a pattern requesting unlock) when there is pressure (e.g. time duration greater than zero) in 1304 in response to failure in 1306).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to unlock only after authentication as taught by Jin since it is important to secure personal information stored in an electronic device as mentioned in [0003].

Consider claim 14, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian and Han as applied to claims 3 and 13 above, and further in view of Kim et al. U.S. Patent Publication No. 2016/0026381 (hereinafter Kim).
Consider claim 7, Jian and Han teach all the limitations of claim 3. 
Jian does not appear to specifically disclose a foldable display, wherein the instructions are configured to cause the at least one processor to determine a folded state or an unfolded state of the foldable display.
However, in a related field of endeavor, Kim teaches a mobile terminal (abstract) and further teaches a foldable display, wherein the instructions are configured to cause the at least one processor to determine a folded state or an unfolded state of the foldable display ([0072] and figures 2a-c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine a folded or unfolded state as taught by Kim in order to outputting information related to a screen output to an inner display region and controlling a specific function, by combining an open state or a closed state of the mobile terminal, with an inner display region, an outer display region and a side display region as suggested by Kim in [0188].

Consider claim 8, Jian, Han and Kim teach all the limitations of claim 7. In addition, Han teaches second intelligent agent screen in [0735]
Jian does not appear to specifically disclose wherein the instructions are configured to cause the at least one processor to: determine whether the foldable display is changed to the unfolded state within a designated time after the input while the application is displayed on the display in response to the input in the folded state of the foldable display; and stop the displaying the application on the display when the foldable display is changed to the unfolded state within the designated time after the input, and display a screen corresponding to the unfolded state on the foldable display.
However, Kim teaches wherein the instructions are configured to cause the at least one processor to: determine whether the foldable display is changed to the unfolded state ([0294], opening event) within a designated time after the input ([0294], touch input maintained, “maintained” implies a time after the input) while the application is displayed on the display in response to the input in the folded state of the foldable display (Figure 12a(b) and [0294]), applications in 1201); and stop the displaying the application on the display when the foldable display is changed to the unfolded state within the designated time after the input ([0294], controlled does not display the icons with ignoring the touch), and display a screen corresponding to the unfolded state on the foldable display (screen corresponding after unfolding (see for example, 12a(c)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to stop displaying an application as taught by Kim in order to prevent other execution screen from being output as suggested by Kim in [0294].

Consider claim 9,  Jian, Han and Kim teach all the limitations of claim 7.
Jian does not appear to specifically disclose wherein the instructions are configured to cause the at least one processor to: determine whether the input is received within a designated time after the foldable display is changed to the unfolded state when the foldable display is changed from the folded state to the unfolded state; and ignore the input when the input is received within the designated time after the foldable display is changed to the unfolded state.
However, Kim teaches wherein the instructions are configured to cause the at least one processor to: determine whether the input is received within a designated time after the foldable display is changed to the unfolded state when the foldable display is changed from the folded state to the unfolded state ([0294], opening even when a touch input has been maintained); and ignore the input when the input is received within the designated time after the foldable display is changed to the unfolded state ([0294], ignoring the touch).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to ignore the touch as taught by Kim in order to prevent other execution screen from being output as suggested by Kim in [0294].

Consider claim 17, it includes the limitations of claim 7 and thus rejected by the same reasoning. 

Consider claim 18, it includes the limitations of claim 8 and thus rejected by the same reasoning. 

Consider claim 19, it includes the limitations of claim 9 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim U.S. Patent Publication No. 2005/0085217 teaches compare fingerprint data and perform function based on short key after fingerprint recognition as shown in figures 4, steps 403-405)
Wang et al. U.S. Patent Publication No. 2011/0080260 teaches unlock electronic apparatus and perform specified function after fingerprint recognition as shown in figure 2a, steps 202,204. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621